EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel Wu on 11/12/2021.
The application has been amended as follows: 
The claims: 
Claim 1. (currently amended) A shoe sole member, wherein the shoe sole member is partially or entirely formed of a resin composite in which a plurality of resin foam particles, and a plurality of non-foamed elastic bodies having an initial elastic modulus at 23 °C being smaller than that of the resin foam particles are integrated together, and the resin composite is formed with the plurality of non-foamed elastic bodies dispersed in a matrix composed of the plurality of resin foam particles,
wherein an amount of the plurality of non-foamed elastic bodies contained in the resin composite is 3% to 14% by volume with respect to the entire resin composite, 
wherein the initial elastic modulus of the plurality of non-foamed elastic bodies is in the range of 0.1 MPa to 2 MPa,
wherein the plurality of non-foamed elastic bodies include: a resin component made of a polyolefin resin or a urethane resin; and a plasticizer which is paraffinic or naphthenic, 
wherein the resin composite has an initial elastic modulus of 0.83-2.19 MPa,
wherein the resin composite has an initial elastic modulus of 10-39% lower than that of an identical resin composite having a plurality of non-foamed elastic bodies with an initial elastic modulus at 23 °C being greater than that of the resin foam particles, and
wherein the resin composite has a compressive stress σ0.4 of 32-42% lower than that of an identical resin composite having a plurality of non-foamed elastic bodies with an initial elastic modulus at 23 °C being greater than that of the resin foam particles.
Claim 2. (cancelled)
Claim 3. (cancelled)
Claim 4. (previously presented) The shoe sole member according to claim 1, wherein the plurality of resin foam particles are made of a resin composition including a polyamide elastomer.
Claim 5. (previously presented) The shoe sole member according to claim 1, wherein the plurality of resin foam particles are made of a resin composition including an olefin elastomer.
Claim 6. (previously presented) The shoe sole member according to claim 1, wherein the plurality of resin foam particles are made of a resin composition including a urethane elastomer.
Claim 7. (cancelled)
Claim 8. (previously presented) A shoe comprising the shoe sole member according to claim 1.
Claim 9. (previously presented) A shoe comprising the shoe sole member according to claim 4.
Claim 10. (previously presented) A shoe comprising the shoe sole member according to claim 5.

Claim 12. (cancelled)
Claim 13. (previously presented) The shoe sole member according to claim 1, wherein the plurality of resin foam particles are made of a resin composition including one or more of polyether block amide (PEBA), polyesters (PEs), ethylene vinyl acetate (EVA), polyethylene (PE), and ethylene-propylene rubber (EPDM).
Claim 14. (previously presented) The shoe sole member according to claim 1, wherein the plurality of resin foam particles are made of a resin composition including a polyether block amide (PEBA) having a hard segment composed of polyamide units and a soft segment composed of polyether units.
Claim 15. (currently amended) The shoe sole member according to claim 1, wherein the plurality of resin foam particles are made of a resin composition including one or more of ethylene vinyl acetate (EVA), polyethylene (PE) and ethylene-propylene rubber (EPDM), and wherein the plurality of non-foamed elastic bodies include: the resin component and the plasticizer which is paraffinic or naphthenic.  
Claim 16. (currently amended) The shoe sole member according to claim 1, wherein the plurality of resin foam particles are made of a resin composition including one or more of polyether block amide (PEBA), polyesters (PEs), and thermoplastic urethane (TPU), and wherein the plurality of non-foamed elastic bodies include: the resin component and the plasticizer which is paraffinic or naphthenic.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are:  
	US 2017/0072599 to Huang et al. (hereinafter “Huang”) 
US 4,818,785 to Otawa et al. (hereinafter “Otawa”), and 
US 6,106,952 to Yamashita et al. (hereinafter “Yamashita”).  
Huang discloses a microwave molded article comprising a mixture of foamed particles and non-foamed particles (paragraph 10).  In particular, the microwave molded article comprises 30 parts by weight of polyurethane foamed particles and 30 parts by weight of non-foamed styrene-ethylene-butylene styrene (SEBS) particles wherein the molded article has randomly distributed and fused particles (paragraphs 71, 96 and figure 12B).  Huang discloses the foamed and non-foamed particles made from polyurethane, polyamide, polystyrene, polyolefin, ethylene vinyl acetate, natural rubber, and/or synthetic rubber (paragraph 9).  
Otawa discloses a fine particle obtained from ethylene and α-olefin having an average particle size of 0.2 to 50 microns (abstract).  The fine particle further includes a softening agent comprising paraffin or naphthene (column 12, lines 40-45).  The fine particles are used in the production of a shoe sole, having excellent weather resistance, and impact resistance (column 1, lines 15-20 and column 15, lines 10-15).  
Yamashita discloses a pellet obtained from a thermoplastic polymer composition comprising (i) 100 parts by weight of a block copolymer of an aromatic vinyl block and a conjugated diene block, (ii) 5-200 parts by weight of a polyurethane block copolymer, (iii) 10-300 parts by weight of a thermoplastic polyurethane and (iv) 10-300 parts of 
As shown in table 1 of the specification of the claimed invention, Applicant recognized the benefit of the combination of a content of from 3 to 14% by volume, an initial elastic modulus of from 0.1 to 2 MPa of the non-foamed elastic bodies, and the non-foamed elastic bodies having an initial elastic modulus at 23oC smaller than that of the resin foam particles to provide a resin composite having an initial elastic modulus in the range from 0.83 to 2.19 MPa.  The combination also results in a resin composite having an initial elastic modulus of 10-39% lower than that of an identical resin composite having a plurality of non-foamed elastic bodies with an initial elastic modulus at 23 °C being greater than that of the resin foam particles, and a compressive stress σ0.4 of 32-42% lower than that of an identical resin composite having a plurality of non-foamed elastic bodies with an initial elastic modulus at 23 °C being greater than that of the resin foam particles.
Neither the combined disclosures of Huang and Otawa nor the combined teachings of Huang and Yamashita suggest the content of from 3-14% by volume and initial elastic modulus of from 0.1 to 2 MPa of the non-foamed particles, let alone the non-foamed particles having an initial elastic modulus at 23oC smaller than that of the resin foam particles.  Hence, there is no basis to reasonably support the resin composite having an initial elastic modulus in the range of from 0.83 to 2.19 MPa would be inherently present.  The combination of the cited references fails to suggest the resin composite having an initial elastic modulus of 10-39% lower than that of an identical 0.4 of 32-42% lower than that of an identical resin composite having a plurality of non-foamed elastic bodies with an initial elastic modulus at 23 °C being greater than that of the resin foam particles.
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a shoe sole member with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788